                   Case 2:17-cv-01297-MJP Document 670 Filed 02/03/21 Page 1 of 3



1                                                                            The Honorable Marsha J. Pechman

2

3

4

5

6

7

8                                          UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF WASHINGTON
9                                                   AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                                      Case No. 2:17-cv-01297-MJP

12                     Plaintiffs, and                           JOINT STATUS REPORT FOR
                                                                 FEBRUARY 5, 2021 STATUS
13   STATE OF WASHINGTON,                                        CONFERENCE
14                     Plaintiff-Intervenor,
15
              v.
16
     JOSEPH R. BIDEN JR., in his official
17   capacity as President of the United States, et
     al.,
18
                       Defendants.
19

20

21

22

23

24

25

26

27

28
                                                                                  U.S. DEP ARTMENT OF JUSTICE
     JOINT STATUS REPORT                                               Civil Division, Federal P rograms Branch 1100 L Street NW
     Karnoski, et al. v. Biden, et al., No. 2:17-cv-1297 (MJP)                Washington, DC 20530 Tel: (202) 514-4336
                  Case 2:17-cv-01297-MJP Document 670 Filed 02/03/21 Page 2 of 3



1             In advance of the February 5, 2021 status hearing, the parties respectfully submit the
2    following Joint Status Report.
3             On January 28, 2021, Defendants complied with the Court’s Order Regarding documents
4    submitted for in camera review on December 1, 9, 11, and 23, 2020, ECF No. 666, by producing
5    the documents identified for production in that Order to Plaintiffs.
6             In light of the Executive Order issued by President Biden on January 25, 2021, the parties
7    filed a Joint Stipulation and Proposed Order on February 1, 2021 jointly proposing that (a) the
8    case be stayed until April 9, 2021, 14 days after the 60-day period referenced in the January 25,
9    2021 Executive Order; (b) the current scheduling order and all deadlines therein be vacated; (c)
10   the parties’ joint proposed case schedule, Dkt. 665, be denied as moot; and (d) the parties be
11   Ordered to file a Joint Status Report by April 9, 2021 setting forth their respective positions
12   regarding what proceedings, if any, will be necessary thereafter in this case. Similar joint stay
13   requests were submitted by the parties and granted by the district courts in the related cases Doe
14   v. Austin, No. 17-cv-01597-CKK (D.D.C.) and Stone v. Biden, No. 17-cv-02459-GLR (D. Md.).
15            The parties have no other issues to raise with the Court this month.
16                                                         *     *           *
17

18   February 3, 2021                                            Respectfully submitted,
19

20

21

22

23

24

25

26

27

28
     JOINT STATUS REPORT                                                                U.S. DEP ARTMENT OF JUSTICE
                                                                             Civil Division, Federal P rograms Branch 1100 L Street NW
     Karnoski, et al. v. Biden, et al., No. 2:17-cv-1297 (MJP)                      Washington, DC 20530 Tel: (202) 514-4336
                  Case 2:17-cv-01297-MJP Document 670 Filed 02/03/21 Page 3 of 3


                                                                 UNITED STATES
1      NEWMAN DU WORS LLP
                                                                 DEPARTMENT OF JUSTICE
2

3
       s/ Jason B. Sykes
4      Derek A. Newman, WSBA No. 26967                           BRIAN M. BOYNTON
       dn@newmanlaw.com                                          Acting Assistant Attorney General
5                                                                Civil Division
       Jason B. Sykes, WSBA No. 44369
6      jason@newmanlaw.com                                       ALEXANDER K. HAAS
       Rachel Horvitz, WSBA No. 52987                            Branch Director
7      rachel@newmanlaw.com
       2101 Fourth Ave., Ste. 1500                               ANTHONY J. COPPOLINO
8      Seattle, WA 98121                                         Deputy Director
       (206) 274-2800
9                                                                s/_Andrew E. Carmichael__________
                                                                 ANDREW E. CARMICHAEL, VA Bar #
10     LAMDBA LEGAL DEFENSE AND                                  76578
       EDUCATION FUND, INC.                                      andrew.e.carmichael@usdoj.gov
11     Tara Borelli, WSBA No. 36759                              Senior Trial Counsel
       tborelli@lambdalegal.org                                  MATTHEW SKURNIK, NY Bar # 5553896
12     Camilla B. Taylor (admitted pro hac vice)                 Matthew.Skurnik@usdoj.gov
       Peter C. Renn (admitted pro hac vice)                     JAMES R. POWERS, TX Bar #24092989
13                                                               james.r.powers@usdoj.gov
       Sasha Buchert (admitted pro hac vice)                     Trial Attorneys
14     Kara Ingelhart (admitted pro hac vice)                    United States Department of Justice
       Carl Charles (admitted pro hac vice)                      Civil Division, Federal Programs Branch
15     Paul D. Castillo (admitted pro hac vice)                  1100 L Street NW, Suite 12108
                                                                 Washington, DC 20530
16     OUTSERVE-SLDN, INC. N/K/A                                 (202) 514-3346

17     MODERN MILITARY ASSOCIATION                               Counsel for Defendants
       OF AMERICA
18     Peter Perkowski (admitted pro hac vice)
                                                                 OFFICE OF THE WASHINGTON
19     KIRKLAND & ELLIS LLP                                      STATE ATTORNEY GENERAL
       James F. Hurst, P.C. (admitted pro hac vice)
20     Steve Patton (admitted pro hac vice)                      s/ Chalia I. Stallings-Ala’ilima
       Jordan M. Heinz (admitted pro hac vice)                   Chalia I. Stallings-Ala’ilima, WSBA
21                                                               No. 40694
       Vanessa Barsanti (admitted pro hac vice)
       Daniel I. Siegfried (admitted pro hac vice)               chalias@atg.wa.gov
22
       Sam Ikard (admitted pro hac vice)                         Colleen M. Melody, WSBA No. 42275
23                                                               colleenm1@atg.wa.gov
                                                                 Assistant Attorney General
24     Counsel for Plaintiffs                                    Wing Luke Civil Rights Division
                                                                 Office of the WA Attorney General
25                                                               800 Fifth Avenue, Suite 2000
                                                                 Seattle, WA 98104
26
                                                                 (206) 464-7744
27
                                                                 Counsel for Intervenor-Plaintiff State of
28                                                               Washington
     JOINT STATUS REPORT                                                             U.S. DEP ARTMENT OF JUSTICE
                                                                          Civil Division, Federal P rograms Branch 1100 L Street NW
     Karnoski, et al. v. Biden, et al., No. 2:17-cv-1297 (MJP)                   Washington, DC 20530 Tel: (202) 514-4336
